Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 7, the prior art fails to disclose or renders obvious the claimed combination of an unclogging group for unclogging a filter of a pumping group including a low pressure pump and a high pressure pump for pumping diesel to an internal combustion engine, the unclogging group comprising a control valve for controlling the diesel flow; the control valve comprises a valve body having a first portion arranged inside an electromagnetic head and a second portion arranged outside the electromagnetic head and provided with side openings for the diesel flow; the filter comprising a supporting cage and the entire grid or net being made of metallic material and the filter being externally coupled with and surrounding the second portion of the valve body and intercepting at least the side openings.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:00 a.m. -5:30p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian, can be reached at (571) 270-5426. The fax number for this group is (571) 273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747